Title: From John Adams to George Washington, 31 October 1791
From: Adams, John,United States Senate
To: Washington, George



Sir,
United States October the 31st: 1791.

The Senate of the United States have received with the highest satisfaction the assurance of public prosperity contained in your Speech to both Houses: the multiplied blessings of providence have not escaped our notice or failed to excite our gratitude.
The benefits which flow from a restoration of public and private confidence are conspicuous and important and the pleasure with which we contemplate them is heightened by your assurance of those further communications which shall confirm their existance and indicate their source.
Whilst we rejoice in the success of those military operations which have been directed against the hostile indians, we lament with you the necessity that has produced them, and we participate the hope that the present prospect of a general peace, on terms of moderation and justice, may be wrought into complete and permanent effect, and that the measures of government may equally embrace the security of our frontiers and the general interests of humanity; our solicitude to obtain, will ensure our zealous attention, to an object so warmly espoused by the principles of benevolence, and so highly interesting to the honor and welfare of the nation.
The several subjects which you have particularly recommended and those which remain of former Sessions will engage our early consideration; we are encouraged to prosecute them with celerity and steadiness by the belief, that they will interest no passion, but that for the general welfare, by the assurance of concert and by a view of the arduous and important arrangements which have been already accomplished.
We observe, Sir, the constancy and activity of your zeal for the public good. The example will animate our efforts to promote the happiness of our Country.
By order of the Senate

John AdamsVice President of the United States, and President of the Senate.